DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the Official Notice used in the rejections of claims 6-7, Applicant’s traversal of the examiner’s official notice statements in the previous office action in the arguments filed 4/20/2022 are found to be inadequate.  Specifically, Applicant never mentions the officially noted fact (virtual slider buttons are well-known), nor does Applicant provide any reasoning why a virtual slider button is not considered well-known.  Therefore, all features that were officially noticed (virtual slider buttons are well-known) are now considered to be admitted prior art (see MPEP 2144.03 C).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8-12, 15-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al. (US 2016/0273908 A1) hereinafter referenced as Rose in view of Henkinet et al. (US 2012/0200790 A1) hereinafter referenced as Henkinet.

Regarding claim 1, Rose discloses 
A method comprising:
operating a sensor block that comprises an image sensor (Image sensor is inherent in a camera 602; figs. 6-7), a lens (604), and one or more filters (606) in a first mode that comprises a first configuration (fig. 6) of the one or more filters that allows an image sensor to receive light inputs (608) via the one or more filters and the lens;
transmitting an electrical signal from a controller (122,150; figs. 1, 3) to the one or more filters in response to a user input or operation condition communicated to the controller ([0046], [0048]; fig. 8); and
operating, based at least in part on the electrical signal from the controller, the sensor block in a second mode that comprises a second configuration (fig. 7) of the one or more filters that inhibits the image sensor from receiving light inputs via the one or more filters and the lens wherein the one or more filters includes a…polarizer…that [is] activated to polarize inputs by the electrical signal from the controller ([0045]-[0046]; Polarizer is operated under control of the a processor of the device.).
However, Rose, fails to explicitly disclose that the one or more filters includes a stacked polarizer with a first and second polarizer.  However, the examiner maintains that it was well known in the art to provide this, as taught by Henkinet.
In a similar field of endeavor, Henkinet discloses wherein the one or more filters includes a stacked polarizer (fig. 1) with a first polarizer (21, 23, 25) and a second polarizer (22, 24, 26) that are activated to polarize light inputs by the electrical signal from the controller (+V and -V are applied to control electrodes 25 and 26 of the polarizers to polarize light inputs from the controller; [0034], [0036], [0054]; figs. 3, 5).
Rose teaches a light filter including a polarizer that is electrically operated by a controller for transitioning the filter between a transparent state and an opaque state.  Henkinet teaches a light filter which includes a stacked polarizer that is electrically operated by a controller for transitioning the filter between a transparent state and an opaque state.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the light filter of Rose with the light filter of Henkinet to achieve the predictable result of controlling light transmission.
	
Regarding claim 8, Rose and Henkinet, the combination, discloses everything claimed as applied above (see claim 1), in addition, Rose discloses, further including operating the sensor block in the first mode during a particular time period that corresponds to a work shift (fig. 8; 810, 812, 814.  “Manner of operating the device does not differentiate apparatus claim from the prior art”; MPEP 2114 II; The claim requires that the sensor block be in a first mode during a time period that happens to correspond to a work shift.  What the time period corresponds to is not patentable as the device of the combination does not differentiate from the claimed invention.). 

	
Regarding claim 9, Rose and Henkinet, the combination, discloses everything claimed as applied above (see claim 8), in addition, Rose discloses, further including operating the sensor block in the second mode during another time period that corresponds to a time outside of the work shift (fig. 8; 810, 812, 814.  “Manner of operating the device does not differentiate apparatus claim from the prior art”; MPEP 2114 II; The claim requires that the sensor block be in a second mode during a time period that happens to correspond to a different work shift than the first mode.  What the time period corresponds to is not patentable as the device of the combination does not differentiate from the claimed invention.  In this case the sensor block of Rose operates in a first mode during one time period and second mode during another.  Whatever, the user does during those time periods has nothing to do with the claimed device.).
	
Regarding claim 10, Rose discloses A non-transitory machine-readable medium comprising instructions ([0018]) executable to:
operate a sensor block (606) of an apparatus (600) in a first mode (fig. 6) based on a first number of criteria (Threshold distance, motion; 826, 828; figs. 3, 8), wherein the first mode allows a sensor (Image sensor is inherent to camera 602) to receive inputs (Light 608; fig. 6), wherein the sensor block includes a…polarizer with a first polarizer…that [is] deactivated in response to receiving a first electrical signal ([0045]-[0046]; Polarizer is operated under control of the a processor of the device.); and
operate the sensor block in a second mode (fig. 7) based on a second number of criteria (Threshold distance, motion; 826, 828; figs. 3, 8), wherein the second mode inhibits the sensor from receiving inputs (No light 700 is received; fig. 7), wherein the sensor block includes the…polarizer with the first polarizer…that [is] activated in response to receiving a second electrical signal ([0045]-[0046]; Polarizer is operated under control of the a processor of the device; figs. 6-7).
However, Henkinet, fails to explicitly disclose that the one or more filters includes a stacked polarizer with a first and second polarizer.  However, the examiner maintains that it was well known in the art to provide this, as taught by Henkinet. 
In a similar field of endeavor, Henkinet discloses wherein the sensor block includes a stacked polarizer (fig. 2) with a first polarizer (21, 23, 25)) and a second polarizer (22, 25, 26) that are deactivated in response to receiving a first electrical signal (When a 0V signal is applied to the electrodes 25 and 26 of the respective polarizers, they are deactivated; fig. 3)…
wherein the sensor block includes a stacked polarizer (fig. 2) with a first polarizer (21, 23, 25)) and a second polarizer (22, 25, 26) that are activated in response to receiving a second electrical signal (When a +V or -V signal is applied to the electrodes 25 and 26 of the respective polarizers, they are activated; fig. 3)
Rose teaches a light filter including a polarizer that is electrically operated by a controller for transitioning the filter between a transparent state and an opaque state.  Henkinet teaches a light filter which includes a stacked polarizer that is electrically operated by a controller for transitioning the filter between a transparent state and an opaque state.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the light filter of Rose with the light filter of Henkinet to achieve the predictable result of controlling light transmission.

Regarding claim 11, Rose and Henkinet, the combination, discloses everything claimed as applied above (see claim 10), in addition, Rose discloses, further comprising instructions to operate the sensor block in the first mode (Unblocked mode 816; fig. 8) based on the first number of criteria comprising at least one criteria selected from the group consisting of:  the apparatus receiving and authenticating recognition data ([0038]; Authorized users cannot use the camera.), the apparatus being in a first particular location, a switch being in a first position, the inputs being provided during a first time period (Motion detected 822 using camera; fig. 8; [0050]). 

Regarding claim 12, Rose and Henkinet, the combination, discloses everything claimed as applied above (see claim 10), in addition, Rose discloses, further comprising instructions to operate the sensor block in the second mode (Blocked mode 824; fig. 8) based on second number of criteria comprising at least one criteria selected from the group consisting of:  the apparatus receiving and authenticating recognition data ([0038]; Authorized users cannot use the camera.), the apparatus being in a second particular location, a switch being in a second position, the inputs being provided during a second time period (Motion detected 828 using camera; fig. 8; [0051]). 


Regarding claim 15, Rose and Henkinet, the combination, discloses everything claimed as applied above (see claim 10), in addition, Rose discloses, further comprising instructions to provide a signal to the sensor block (606) to operate in the first mode (fig. 6) by inactivating a number of polarizers ([0046]). 

Regarding claim 16, Rose and Henkinet, the combination, discloses everything claimed as applied above (see claim 10), in addition, Rose discloses, further comprising instructions to provide a signal to the sensor block (606) to operate in the second mode (fig. 7) by activating a number of polarizers ([0046]). 

Regarding claim 17, Rose discloses An apparatus, comprising:
a memory device (140) coupled to a controller (122; fig. 1);
an image sensor (Image sensor is inherent in a camera 602; figs. 6-7) coupled to the controller ([0034]);
a sensor block (606) coupled to the controller ([0046]) wherein the sensor block includes a…polarizer with a first polarizer…and
the controller coupled to the memory device, the image sensor, and the sensor block, wherein the controller is configured to:
send a first signal to the first polarizer…to cause the sensor block to operate in a first mode (fig. 6) to allow the image sensor to receive inputs (Light 608); and
send a second signal to the first polarizer…to cause the sensor block to operate in a second mode (fig. 7) to inhibit the image sensor from receiving the inputs (Light 608).
However, Rose, fails to explicitly disclose that the one or more filters includes a stacked polarizer with a first and second polarizer.  However, the examiner maintains that it was well known in the art to provide this, as taught by Henkinet.
In a similar field of endeavor, Henkinet discloses a sensor block (fig. 2) coupled to the controller (fig. 5) wherein the sensor block includes a stacked polarizer with a first polarizer (21, 23, 25) and a second polarizer (22, 24, 26)…
send a first signal (0V signal; fig. 3) to the first polarizer and the second polarizer to cause the sensor block to operate in a first mode to allow the [user’s eyes] to receive inputs ([0034], [0036])); and
send a second signal (+V or -V; fig. 3)  to the first polarizer and the second polarizer to cause the sensor block to operate in a second mode to inhibit the [user’s eyes] from receiving the inputs ([0034], [0036]).
Rose teaches a light filter including a polarizer that is electrically operated by a controller for transitioning the filter between a transparent state and an opaque state.  Henkinet teaches a light filter which includes a stacked polarizer that is electrically operated by a controller for transitioning the filter between a transparent state and an opaque state.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the light filter of Rose with the light filter of Henkinet to achieve the predictable result of controlling light transmission.

Regarding claim 19, Rose and Henkinet, the combination, discloses everything claimed as applied above (see claim 17), in addition, Henkinet discloses, wherein the sensor block (fig. 1) includes a number of polarizers (21, 23, 25 and 22, 24, 26; figs. 1-2) that are inactive when the sensor block is in the first mode (Clear mode) and are activated when the sensor block is in the second mode (opaque mode) ([0034], [0036]). 
Rose teaches a light filter including a polarizer that is electrically operated by a controller for transitioning the filter between a transparent state and an opaque state.  Henkinet teaches a light filter which includes a stacked polarizer that is electrically operated by a controller for transitioning the filter between a transparent state and an opaque state.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the light filter of Rose with the light filter of Henkinet to achieve the predictable result of controlling light transmission.



Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose in view of Henkinet further in view of Files et al. (US 2018/0316835 A1).

Regarding claim 2, Rose and Henkinet, the combination, discloses everything claimed as applied above (see claim 1), however, Rose, fails to explicitly disclose operating the sensor block in the first mode in response to receiving and authenticating recognition data.  However, the examiner maintains that it was well known in the art to provide this, as taught by Files. 
In a similar field of endeavor, Files discloses further including operating the sensor block (security feature) in the first mode in response to receiving and authenticating recognition data (If the user logs in and a user setting is present, the user setting may specify that the security feature be turned off at step 1124; fig. 11).
Rose teaches a camera which can be controlled to be blocked or unblocked.  Files teaches only allowing authorized users to use the camera unblocked wherein the authorization includes facial recognition.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Rose by applying the technique of adding a facial recognition feature to achieve the predictable result of added security from an unauthorized user who is currently using the camera.

Regarding claim 3, Rose and Henkinet, the combination, discloses everything claimed as applied above (see claim 1), however, Rose, fails to explicitly disclose operating the sensor block in the second mode in response to the apparatus lacking authenticating recognition data.  However, the examiner maintains that it was well known in the art to provide this, as taught by Files. 
In addition, in a similar field of endeavor, Files discloses further including operating the sensor block (security feature) in the second mode in response to apparatus lacking authenticating recognition data (If the user does not log in at 1118, the user is denied from logging in.  The default setting is that the security feature is on and therefore the camera will be in a light blocking mode [0026].).
Rose teaches a camera which can be controlled to be blocked or unblocked.  Files teaches only allowing authorized users to use the camera unblocked wherein the authorization includes facial recognition.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Rose by applying the technique of adding a facial recognition feature to achieve the predictable result of added security from an unauthorized user who is currently using the camera.

Regarding claim 4, Rose and Henkinet, the combination, discloses everything claimed as applied above (see claim 1), however, Rose, fails to explicitly disclose switching the modes based on a location of the apparatus.  However, the examiner maintains that it was well known in the art to provide this, as taught by Files. 
In a similar field of endeavor, Files discloses further including operating the sensor block (Security feature) in the first mode in response to the apparatus being in a particular location ([0027]; The security feature remains on in certain locations which implies that it is not on in other locations.).
Rose teaches a camera having a security feature which includes blocking and unblocking a camera.  Files teaches a camera having a security feature to prevent unauthorized use of the camera wherein the security feature is enabled based on the location of the camera.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Rose by applying the technique of enabling the security feature based on a location to achieve the predictable result of allowing a company to maintain privacy over its employees as disclosed in Files ([0027]).

Regarding claim 5, Rose, Henkinet, and Files, the combination, discloses everything claimed as applied above (see claim 4), in addition, Files discloses further including operating the sensor block (Security feature) in the second mode in response to the apparatus being in a particular location other than the particular location ([0027]; The security feature remains on in certain locations which implies that it is not on in other locations.).
Rose teaches a camera having a security feature which includes blocking and unblocking a camera.  Files teaches a camera having a security feature to prevent unauthorized use of the camera wherein the security feature is enabled based on the location of the camera.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Rose by applying the technique of enabling the security feature based on a location to achieve the predictable result of allowing a company to maintain privacy over its employees as disclosed in Files ([0027]).

	
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose in view of Applicant Admitted Prior Art (AAPA).

Regarding claim 6, Rose discloses everything claimed as applied above (see claim 1), in addition, Rose discloses, further including operating the sensor block in the first mode in response to a [button] (Virtual button 802; [0047]) being [pressed]. 
However, Rose fails to explicitly disclose operating a sensor block in response to a switch being a first position.  However, the examiner takes maintains that it was well known in the art before the effective filing date of the claimed invention (AIA ) to provide this, as taught by AAPA.
Rose teaches a virtual button for toggling between a blocked and unblocked state of the camera.  AAPA teaches virtual slider buttons are well-known for toggling between two states.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to substitute the virtual push button with a virtual slider button to achieve the predictable result of allowing a user to easily toggle between modes.  When a slider button is used the switch would be in a first position (left or right) for one mode and a second position (the other of left or right) for another mode as claimed.

Regarding claim 7, Rose discloses everything claimed as applied above (see claim 1), in addition, Rose discloses, further including operating the sensor block in the first mode in response to a [button] (Virtual button 802; [0047]) being [pressed]. 
However, Rose fails to explicitly disclose operating a sensor block in response to a switch being a first position.  However, the examiner maintains that it was well known in the art before the effective filing date of the claimed invention (AIA ) to provide this, as taught by AAPA.
Rose teaches a virtual button for toggling between a blocked and unblocked state of the camera.  AAPA teaches virtual slider buttons are well-known for toggling between two states.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to substitute the virtual push button with a virtual slider button to achieve the predictable result of allowing a user to easily toggle between modes.  When a slider button is used the switch would be in a first position (left or right) for one mode and a second position (the other of left or right) for another mode as claimed.  This claim currently states that the sensor block is in the first mode in response to the switch being a second position.  Either position can be called the first or second position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Zhou et al. (US 2021/0067716 A1) teaches a light adjustment filter including a stacked polarizer (202b, 202c; fig. 2).
Sahouani (US 2011/0242652 A1) teaches a light adjustment filter including a stacked polarizer including two polarizers which are moved with respect to each other to transmit and block light (fig. 2).

Liu (US 2016/0266417 A1) teaches a light adjustment filter including a stacked polarizer (figs. 3-4) including two polarizers (2, 3).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        7/11/2022